Citation Nr: 0804710	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  03-14 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a left knee disorder, 
claimed as derangement of the left knee.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 20, to May 8, 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In a September 2004 decision, the Board denied the 
veteran's claim.  In May 2005, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board 
decision and remanded the case for further action.  In 
December 2005, the Board remanded the case for further 
development.  


FINDING OF FACT

The left knee disability existed prior to the veteran 
entering active service, and is not shown to have been 
aggravated by active service.


CONCLUSION OF LAW

The left knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a November 2001 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  In a January 2006 
letter, the RO asked the veteran to submit any further 
evidence he has in his possession that pertains to the claim.  
A letter advising the veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in March 2006.  The claim was last readjudicated in September 
2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes post-
service medical records and examination reports.  In response 
to a request for the veteran's service treatment records, the 
National Personnel Records Center (NPRC) replied that the 
records are presumed to have been destroyed by the fire at 
the facility in 1973.  The NPRC did, however, provide records 
from the Department of the Army's Office of the Surgeon 
General (SGO).  The Board notes the veteran's report of 
receiving treatment for his left knee disability from a 
private physician in the 1960s.  He also stated, however, 
that the physician providing that treatment is deceased, and 
that the records are no longer available.  The private 
hospital where he reported treatment for his pre-service 
injury indicated any such records would have been destroyed.  
Moreover, in an April 2006 correspondence, the veteran 
indicated that he had no other relevant information or 
evidence to submit to substantiate his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided and there has been 
a complete review of all the evidence without prejudice to 
the veteran.  As such, there is no indication that there is 
any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, 18 Vet. App. 112; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the claim, any question as to an appropriate 
disability rating or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111 (West 2002).  The presumption is rebutted where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  "[T]he Government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness . . . ."  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The term "noted" means only conditions that are recorded in 
examination reports.  The existence of conditions prior to 
service reported by the veteran as medical history does not 
constitute a notation of such conditions; however, such 
reports 
will be considered together with all other material evidence 
in determining the question of when a disease or disability 
began.  38 C.F.R. § 3.304(b)(1) (2007).  Determinations of 
whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
. . . manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  Id.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2007); Green v. Derwinski, 1 Vet. App. 320 
(1991).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, available SGO 
record, VA medical records, a VA examination report, and lay 
statements.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran and his representative contend that the RO erred 
in finding that his left knee disability was not aggravated 
by service.

The veteran's service entrance examination is not available 
for review; therefore, the presumption of soundness attaches.  
However, the evidence clearly and unmistakably shows that his 
left knee disability existed prior to his time in active 
service.  In this regard, the veteran's SGO records indicate 
that he was hospitalized for 15 to 19 days in April 1952 for 
the treatment of osteochondritis dissecans and that the left 
knee disability was determined to have pre-existed his 
entrance into service.  Additionally, in multiple letters, 
the veteran concedes that he suffered a left knee dislocation 
prior to service.  His siblings also submitted letters noting 
his pre-service knee injury. 

As the SGO records state that the veteran's left knee 
disability pre-existed service, his siblings described the 
pre-service injury, and the veteran concedes that he injured 
his left knee prior to his entry into service, the Board 
finds that the left knee disability clearly and unmistakably 
pre-existed his entrance into active service.  See 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304.  The Board must now 
determine whether the veteran's left knee disability was 
aggravated by active service.

VA treatment records show that the veteran presented in 
October 2001 seeking to establish primary care.  At that time 
he reported that he walks for exercise.  He denied having 
joint pain, stiffness, weakness or tenderness.  He had full 
strength and range of motion in his lower extremities.  
During an April 2002 visit he complained of left knee pain.  
He reported that he had dislocated his knee prior to service 
and was told that he had calcium deposits and a floating 
mass.  He stated that he then entered service and was 
discharged due to aggravation of the knee.  He also stated 
that he has occasional episodes when he walks on uneven 
terrain where he feels his knee actually gives out or locks.  
On those occasions, he noted having extreme pain and 
swelling.  He presented to the clinic with no swelling, 
discomfort or pain.  Physical examination was positive for 
tenderness just anterior to the left patella and crepitus.  
He had full range of motion and no effusion.  In May 2002 he 
brought an x-ray to the orthopedic clinic that showed a large 
body above the patella and possibly a smaller loose body in 
the joint.  The examiner noted that the veteran was walking 
without any serious pain and without giving way.  The veteran 
reported that his symptoms had been present since basic 
training 50 years ago.  The examiner reviewed surgical 
options with the veteran, but noted that he had a coexisting 
degenerative arthritis that would not be improved with 
surgery.

As noted above, the SGO records indicate that he was 
hospitalized for 15 to 19 days in April 1952 for the pre-
existing knee disability.  No discussion of clinical 
pathology was provided.  However, the fact that the left knee 
may have become symptomatic during service does not mean that 
there was an increase in the underlying left knee disability.  
See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The 
veteran stated that after being discharged in 1952 he sought 
medical attention for his knee during the 1960s.  Thus, at 
best, eight years passed between the veteran's discharge and 
his first medical visit for his left knee.  Following the 
treatment he received in the 1960s, he did not again seek 
treatment for the left knee disability until April 2002, 
nearly 50 years after he was separated from service.  At that 
time he was found to have loose bodies and degenerative 
arthritis of the left knee.  The absence of medical treatment 
for the left knee disability for so many years following 
service is evidence of the disorder not having been 
aggravated during active service.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) 
(holding "that evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service, as evidence of whether a pre-
existing condition was aggravated by military service.").

In February 2006, the veteran was afforded a VA examination.  
After reviewing the claims file, taking the veteran's history 
and examining the veteran, the examiner noted the veteran's 
history of initially injuring the left knee playing 
basketball in high school.  He noted that the veteran 
described a dislocation of the patella.  He stated that in 
boot camp the sergeant had stepped on his left foot, 
resulting in injury and swelling of the left knee.  He 
reported that he was thereafter promptly discharged.  He 
stated that he had received no active treatment over the 
years but that he had seen an orthopedist in New Jersey in 
the past at which time surgery had been discussed.  He added 
that he had seen another orthopedist in Kingston in July 2005 
and that both surgeons had discussed removing a soft tissue 
calcification medial to the patella.  He stated that he never 
opted for surgery and that over the years when his knee would 
bother him he would see the physician at his office and take 
pain medication.

As for his current condition, the veteran stated that there 
is a palpable mass medial to the patella that is the source 
of his symptoms and that this was present before he entered 
service.  He noted that the mass is very painful on a very 
intermittent basis and that no specific physical activity 
seems to bring on the discomfort.  Other than the initial 
episode of patellar dislocation, he denied any recurrent 
subluxations or dislocations.  He stated that he had retired 
from his job in 1991 and that his left knee was not 
interfering with his routine daily activities.  Based on the 
veteran's report of symptoms, the examiner noted that the 
veteran could continue to work at his last job, a non-
physical one.  

Examination revealed no grossly apparent degenerative 
changes.  There was a palpable mass, 2 cm by 5 cm, just 
medial to the left patella that was extremely tender to the 
lightest touch.  The knee exhibited full range of motion and 
the lower extremities had normal motor and sensory 
examinations with no muscle atrophy.  The examiner noted that 
X-rays performed in April 2002 showed moderate narrowing of 
the left knee joint space and an irregularity of the 
articular margin of the lateral condyle of the distal femur 
consistent with healed osteochondritis dissecans.  There was 
also a moderate sized soft tissue calcification about the 
patella measuring 3 cm by 6.5 cm.

The examiner diagnosed the veteran with a soft tissue 
calcification about the left patella secondary to trauma in 
high school consistent with a dislocation of the patella at 
that time.  He stated that the chronic knee pain 
predominantly relates to this calcified mass, which is not 
related to the veteran's time in service.  He also diagnosed 
the veteran with a healed osteochondritis dissecans and 
stated that the veteran does not have symptoms at this time 
that suggest that this condition is clinically significant at 
this point in time.  He added that the veteran's time in 
service would not have had any permanent impact upon the 
diagnosis of the osteochondritis dissecans.  This report 
provides clear and unmistakable evidence of the disorder not 
having been aggravated by active service.  

The Board observes that the veteran's assertions that the 
left knee disability was aggravated during service are not 
probative because he is not competent to provide evidence of 
such, in that such an assessment requires medical knowledge 
that he does not possess.  See Routen v. Brown, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied 525 U.S. 962 (1998) (although 
the veteran is competent to provide evidence of observable 
symptomatology, his statement that a pre-existing disorder 
worsened in service is not probative because he is not 
competent to provide such evidence).  

There is no competent medical evidence of record showing that 
the left knee disability was aggravated during or as a result 
of active service, or that the veteran has suffered permanent 
worsening of the pre-existing disability as a result of 
service.  While outpatient treatment records note the veteran 
giving a history that he was discharged from service for 
aggravation of his left knee condition, such reflects only 
the veteran's description of the basis for his discharge and 
not a medical opinion as to the level of disability at 
discharge.  As such, it is not competent medical evidence.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber is 
a medical professional).

Moreover, the above VA examination report shows that his 
disability did not suffer any permanent worsening because of 
service, and such finding is supported by the absence of 
medical treatment for many years after separation.  For those 
reasons, the Board finds that the probative evidence clearly 
and unmistakably demonstrates that the left knee disability 
was not aggravated by service.

In summary, the evidence clearly and unmistakably shows that 
the left knee disability pre-existed the veteran's entrance 
into active duty and was not aggravated by service.  For 
these reasons the Board finds that the presumption of sound 
condition on entering service has been successfully rebutted.  
The Board has determined, therefore, that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for a left knee disability.


ORDER

Service connection for a left knee disorder, claimed as 
derangement of the left knee, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


